DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "said amorphous phase" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krebs et al. (US 2014/0369113 A1; hereinafter Krebs).

Regarding Claim 1, Krebs (Fig.  17 and labels from other related figures as cited below) discloses a memory device enabling a reduced minimal conductance state, said device comprising: 
a first electrode (23; Fig.3; [0037]), a second electrode (22) and phase-change material (21; [0037]) between said first electrode (23) and said second electrode (22);
a projection layer portion (72; Fig.15, [0052]) in a region between said first electrode (23) and said second electrode (22); and
where an area directly covered by said phase-change material (21) in said amorphous phase in a reset state of said memory device is larger than an area of said projection layer portion (72) oriented to said phase-change material, thereby creating a discontinuity in said conductance states of said memory device and enabling a reduced minimal conductance state of said memory device in a reset state (page 1; lines 11-26 and the whole publication).  
Regarding Claim 2, Krebs (Fig.17) discloses wherein said projection layer (72) portion is covering one of said first and said second electrode (23/22).  
Regarding Claim 3, Krebs (Page 9, lines 1-2) discloses comprising: wherein said first electrode and said second electrode are both in contact with a dielectric layer in an area in which said first electrode and said second electrode are not in contact with said phase-change material ([0037] discloses that the cell is covered by an insulating layer which is not shown); 
wherein said projection layer portion (72) is extending laterally over said dielectric layer (the dielectric around the whole cell not shown in the figures); and wherein a surface of said projection layer portion (inside surfaces of 72) opposite to said surface of said projection layer not facing said dielectric material is in contact with said phase chance material (21).  
Regarding Claim 4, Krebs ([0037]) discloses wherein said dielectric layer portion is surrounding said phase-change material (Krebs discloses that the dielectric surrounds the whole cell).  
Regarding Claim 5, Krebs (Fig.15; and [0037]) discloses wherein said projection layer portion (72) is positioned around said phase-change material (21) and wherein said projection layer portion is surrounded by said dielectric material (Krebs discloses that the dielectric surrounds the whole cell).  
Regarding Claim 6, Krebs ([0054], [0077]) discloses wherein said projection layer portion (72) comprises TixNy, TaxNy or amorphous carbon.
Regarding Claim 7, Krebs (Fig.15) discloses wherein said projection layer portion (72) is extended by a non-projecting portion (73), having a lower conductivity than said projection layer portion (72; [0052] discloses that the resistivity of 72 is lower than 73 and therefore the conductivity of 73 which is a non-projection layer is higher than 72), on said dielectric (not shown in figures; see [0037]), wherein said projection layer portion (72) and said non-projection layer portion (73) build a projection layer (71).  
Regarding Claim 8, Krebs ([0054], [0055]) discloses wherein: RNON-PROJECTING >> RAMORPHOUS >> RPROJECTION; wherein: RNON-PROJECTING = a resistance of said non-projecting portion; RAMORPHOUS = a resistance of said phase-change material if an area covered by said crystalline phase of said phase-change material is covering said complete projection layer portion; and RPROJECTION = is a resistance of said projection layer portion.  
Regarding Claim 9, Krebs ([0048]) discloses wherein said projection layer portion (72) and said non-projecting layer portion (73) are differently doped (it discloses that the resistivity of the sheath layer which contains both 72 and 73 could change by varying doping levels).  
Regarding Claim 10, Krebs ([0012]-[0014], [0045][0048]) discloses wherein said doping of said non-projecting layer portion and said projection layer portion is such that a device current, when said phase-change material in said amorphous phase covers said complete projection layer portion, is lower by at least a factor of 2 if compared to a status in which said projection layer portion is covered by said phase-change material in said amorphous phase.  
Regarding Claim 11, Krebs ([0047]-[0048], [0052]) discloses wherein said doping between said projection layer portion and said non-projecting layer of said projection layer changes according to a predefined gradient.  
Regarding Claim 12, Krebs ([0047]) discloses wherein said projection layer portion and/or said non-projecting layer portion is hydrogen or nitrogen doped.  
Regarding Claim 13, Krebs ([0052]-[0054]) discloses wherein a dopant concentration increasing said conductivity is higher in said projection layer portion if compared to said non-projecting layer portion (the resistivity of 72 (projection) is lower than 73 (non-projection) therefore its conductivity is higher than 73 which is the result of higher dopants).  
Regarding Claim 14, Krebs ([0052]-[0054]) discloses wherein a dopant concentration decreasing said conductivity is higher in said non-projecting portion if compared to said projection portion.  
Regarding Claim 15, Krebs ([0054]-[0055]) discloses wherein: RCRYST << RPROJECTION during a read operation to said memory device, wherein RCRYST is said resistance of said phase-change material in said crystalline phase, and RPROJECTION is said resistance of said projection layer portion.  
Regarding Claim 16, Krebs ([0054]-[0055]) discloses wherein RAMORPHOUS >> RPROJECTION.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAJAR KOLAHDOUZAN whose telephone number is (571)270-5842. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 5712721864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAJAR KOLAHDOUZAN/Examiner, Art Unit 2898                                                                                                                                                                                                        

/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        June 17, 2022